Citation Nr: 0843276	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a ganglion cyst of the 
right wrist, also claimed as lump on wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in October 2008.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

It is reasonable to assume that the veteran's current 
ganglion cyst of the right wrist originated during her 
military service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for a ganglion cyst of the right wrist 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's assertion that her 
current ganglion cyst of the right wrist originated during 
her active military service.  While the veteran's service 
treatment records do not show a cyst on the veteran's right 
wrist during service these records do show a cyst on the left 
wrist.  The veteran contends that the references in her 
service treatment records regarding a left wrist disorder 
were mistaken and should have indicated a right wrist 
disorder.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

As above, while the veteran's service treatment records do 
not show a cyst on the veteran's right wrist during service 
these records do show a cyst on the left wrist in August 
1991.  The veteran testified that it was her right wrist that 
developed a cyst during service, not her left wrist, and that 
her service treatment reports are mistaken.  The veteran also 
submitted a statement from a fellow service member dated in 
December 2005 in which he indicated that the veteran had a 
cyst on her right wrist during service.

The veteran was afforded a VA examination in September 2005.  
Upon physical examination, the examiner diagnosed the veteran 
with a ganglion cyst of the right wrist with right wrist pain 
and pain in the heel of the right hand.  The examiner noted 
that there was no documentation of a right wrist ganglion 
cyst in service but that it was probable that the left wrist 
ganglion cyst noted in the veteran's service treatment 
records were actually documenting the right wrist ganglion 
cyst findings and that the examiner mistakenly wrote "left" 
instead of "right."

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's current ganglion 
cyst of the right wrist originated during her military 
service.  See 38 U.S.C.A. § 5107(b).  The veteran was a 
highly credible witness during the October 2008 Travel Board 
heading.  Furthermore, the September 2005 VA examiner's 
statement and the December 2005 lay statement provide a 
plausible basis to conclude that the notation in the 
veteran's service treatment records regarding the left wrist 
was actually meant to be the right wrist.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  
  

ORDER

Service connection for a ganglion cyst of the right wrist, 
also claimed as lump on wrist is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


